 Case 1:18-cv-01686-RGA Document 11 Filed 01/28/19 Page 1 of 5 PageID #: 103



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

IN RE IMPINJ, INC. DERIVATIVE
                                                    Lead Case No. 18-cv-01686-RGA
LITIGATION


           JOINT STIPULATION A N D [ ~ ORDER STAYING ACTION

       WHEREAS, on October 26, 2018, Plaintiff Mohammed Fotouhi ("Fotouhi") filed a

shareholder derivative action on behalf of nominal defendant Impinj, Inc. ("Impinj" or the

"Company") in this Court, captioned Fotouhi v. Diorio, et al., Case No. 18-cv-01686-RGA (the

"Fotouhi Action");

       WHEREAS, also on October 26, 2018, Plaintiff Fred Weiss ("Weiss") filed a shareholder

derivative action on behalf of nominal defendant Impinj in this Court, captioned Weiss v. Diorio,

et al., Case No. 18-cv-01687-RGA (the "Weiss Action");

       WHEREAS , on November 8, 2018, Plaintiffs David Plaza de la Fuente and Jesus Ladron

Sanchez (together with Fotouhi and Weiss, "Plaintiffs") filed a shareholder derivative action on

behalf of nominal defendant Impinj in this Court, captioned De la Fuente, et al. v. Diorio, et al.,

Case No. 18-cv-011761-RGA (the "De la Fuente Action" and, together with the Fotouhi and

Weiss Actions, the "Related Derivative Actions");

       WHEREAS, the complaints in the Weiss and Fotouhi Actions were served on nominal

defendant Impinj, the Individual Defendants 1 accepted service of those complaints, and the

Defendants accepted service of the complaint in the De la Fuente Action;

       WHEREAS, on January 2, 2019, this Court entered an order consolidating the Related

Derivative Actions into the above-captioned case (the "Derivative Action");


       1
         Chris Diorio, Eric Brodersen, Evan Fein, Gregory Sessler, Tom A. Alberg, Clinton Bybee, Peter
van Oppen, and Theresa Wise are collectively referred to as the "Individual Defendants," and together
with Impinj , as the "Defendants."
  Case 1:18-cv-01686-RGA Document 11 Filed 01/28/19 Page 2 of 5 PageID #: 104



       WHEREAS , there is currently pending a related consolidated securities class action

lawsuit in the United States District Court for the Western District of Washington, captioned In

re lmpinj, Inc. , Securities Litigation, Case No . 3: 18-cv-05704 (the " Securities Class Action");

       WHEREAS , on January 22, 2019, an order was entered in the Securities Class Action

setting February 13 , 20 19 as the deadline for filing a consolidated complaint; March 19, 2019 as

the deadline for filing responsive pleadings; April 9, 2019 as the deadline for filing an opposition

to any motion to dismiss; and April 30, 2019 as the deadline for filing a reply in support of any

motion to dismiss;

       WHEREAS , counsel for the parties in the Derivative Action have conferred regarding the

status of this litigation and the appropriate next steps;

       WHEREAS , based upon the overlapping parties and factual allegations contained in the

Derivative Action and the Securities Class Action, and to avoid the unnecessary expenditure of

judicial resources, the parties to the Derivative Action have agreed, subject to this Court' s

approval, to a limited stay of the Derivative Action until such time that the Securities Class

Action has been resolved;

       WHEREAS , the parties therefore respectfully submit that such a stay of the Derivative

Action is appropriate;

       WHEREFORE, the parties, through their undersigned counsel, hereby agree, stipulate,

and respectfully request that the Court enter an Order as follows:

       1.      Except as noted below, all proceedings, including any motions practice,

obligation to respond to the complaint and any amended complaint, and all discovery and

disclosure obligations under the applicable local and federal rules, in the above-captioned

Derivative Action are hereby stayed until the resolution of the Securities Class Action.




                                                   2
  Case 1:18-cv-01686-RGA Document 11 Filed 01/28/19 Page 3 of 5 PageID #: 105



       2.      Defendants shall promptly notify Plaintiffs of any related derivative actions that

they become aware of.

       3.      Defendants shall promptly notify Plaintiffs if any such related derivative action is

not stayed for the same duration as the stay of the Derivative Action.

       4.      Plaintiffs may lift the stay upon thirty (30) days ' notice to Defendants'

undersigned counsel by email, in the event any related derivative action is not stayed for the

same duration as the stay of the Derivative Action.

       5.      If the Derivative Action is not earlier dismissed, Defendants shall include

Plaintiffs in any formal settlement meetings and mediations with plaintiffs in the Securities Class

Action, and Defendants shall include Plaintiffs in any formal settlement meetings, conferences,

and mediations with any purported plaintiff in any related derivative action.

       6.      In the event that any discovery is provided or produced by Defendants to any

plaintiff in any related or any threatened related derivative actions, including to any purported

shareholder in response to a books and records demand under 8 Del. C. § 220 based on

allegations that are related to those made in the Derivative Action, by way of Court order or

otherwise, Defendants will promptly provide copies of that discovery to counsel for Plaintiffs in

the Derivative Action subject to the execution of an appropriate confidentiality agreement and/or

protective order; provided that Defendants need not produce to Plaintiffs documents produced to

any purported shareholder in response to a books and records demand under 8 Del. C. § 220

unless and until that shareholder commences a related derivative action.

       7.      During the stay, Plaintiffs may file consolidated and amended consolidated

complaints, but Defendants need not answer, move, or otherwise respond thereto during the

pendency of the stay.




                                                 3
 Case 1:18-cv-01686-RGA Document 11 Filed 01/28/19 Page 4 of 5 PageID #: 106



       8.     Upon termination of the stay, Defendants shall not move to stay the Derivative

Action in deference to another derivative action.

       9.      Within twenty (20) days after the termination of the stay, the parties shall meet

and confer and submit a proposed scheduling order governing further proceedings in the

Derivative Action.

       10.    All hearings or conferences shall be postponed until after the stay is terminated.




Dated: January 25, 2019                         Respectfully submitted,

                                                FARNANLLP

                                          By:   Isl Brian E. Farnan
                                                Brian E. Farnan (Bar No. 4089)
                                                Michael J. Farnan (Bar No . 5165)
                                                919 N. Market St., 12th Floor
                                                Wilmington, DE 19801
                                                Telephone: (302) 777-0300
                                                Email: bfarnan@famanlaw .com
                                                Email : mfarnan@farnanlaw.com

                                                Liaison Counsel for Plaintiffs

                                                THE ROSEN LAW FIRM, P.A.
                                                Phillip Kim
                                                275 Madison Avenue, 34th Floor
                                                New York, NY 10016
                                                Telephone: (212) 686-1060
                                                Email: pkim@rosenlegal.com

                                                THE BROWN LAW FIRM, P.C.
                                                Timothy Brown
                                                240 Townsend Square
                                                Oyster Bay, NY 11 771
                                                Telephone: (516) 922-5427
                                                Email: tbrown@thebrownlawfirm.net

                                                Co-Lead Counsel for Plaintiffs




                                                4
.   '   .    Case 1:18-cv-01686-RGA Document 11 Filed 01/28/19 Page 5 of 5 PageID #: 107




                                                          WILSON SONSINI GOODRICH
                                                           & ROSATI, P.C.

                                                     By : Isl Lori W. Will
                                                          Lori W. Will (Bar No. 5402)
                                                          Johanna Peuscher-Funk (Bar No . 6451)
                                                          222 Delaware A venue, Suite 800
                                                          Wilmington, DE 19801
                                                          Telephone: (302) 304-7600
                                                          Email: lwill@wsgr. com
                                                          Email: jpeuscherfunk@wsgr.com

                                                          OF COUNSEL:
                                                          Barry M. Kaplan
                                                          Gregory L. Watts
                                                          WILSON SONSINI GOODRICH
                                                            & ROSATI, P.C.
                                                          701 Fifth Avenue, Suite 5100
                                                          Seattle, Washington 98104-7036

                                                          Counsel for the Individual Defendants and
                                                          Nominal Defendant Impinj, Inc.




            IT IS SO ORDERED this   ,;r:   day of   Jo.~M:f,2019.
                                                              ~61:ittf:::ws
                                                              UNITED STATES DISTRICT COURT




                                                          5
